Citation Nr: 1028938	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  06-38 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1968 and 
from May 1975 to April 1978.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for a bilateral knee 
disability. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran asserts service connection is warranted for a 
bilateral knee disability.  In a June 2007 statement, he argues 
his falling arches affected his knees.  The Board notes a January 
2008 rating action granted service connection for degenerative 
arthritis of each ankle and for status post bilateral hindfoot 
arthrodesis for bilateral pes planus.  The RO has not considered 
whether a service-connected disability caused or aggravated his 
bilateral knee disability, nor has the Veteran been advised of 
the types of information and evidence needed to substantiate a 
claim for secondary service connection.  

The regulations provide that service connection is warranted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 (2009).  
In addition, if a nonservice-connected disorder is aggravated by 
a service-connected disorder, the Veteran is entitled to 
compensation for the degree of increased disability (but only 
that degree) over and above the degree of disability existing in 
the absence of the aggravation.  See Allen v. Brown, 7 Vet. App. 
439, 448-49 (1995).  The Board notes that effective October 10, 
2006, 38 C.F.R. § 3.310 was amended to conform to the decision of 
the United States Court of Appeals for Veterans Claims in Allen.

The Veteran has not been provided notice of the information and 
evidence needed to substantiate a claim for service connection on 
a secondary basis in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103; see also 
38 C.F.R. § 3.159 (2009).  Corrective notice should be provided 
on remand.  

A VA examination to obtain an opinion as to the possible 
relationship between service-connected disabilities and his 
bilateral knee disorder should be scheduled.

In addition, the Board points out the Social Security 
Administration provided a CD to the VA concerning the Veteran's 
claim with that agency.  The supplemental statement of the case 
referred to these records as including examination of the knee, 
but the Board is unable to review them.  A copy of the records 
contained on the CD must be included in the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should print a copy of the 
records contained on the CD.  

2.  Issue the Veteran corrective VCAA notice 
that advises the Veteran of the information and 
evidence needed to substantiate a claim for 
service connection on a secondary basis.  

3.  Schedule the Veteran for a VA orthopedic 
examination by a physician to obtain an opinion 
as to the possible relationship between the 
Veteran's claimed bilateral knee disability and 
his service-connected arthritis in both ankles 
and status post bilateral hindfoot arthrodesis 
for bilateral pes planus.  The claims file must 
be provided to and be reviewed by the examiner 
in conjunction with the examination.  

Following review of the claims file and 
examination of the Veteran, the physician should 
provide an opinion as to whether the Veteran's 
bilateral knee disability was caused by or 
aggravated (permanently worsened beyond normal 
progress) by his service-connected arthritis in 
both ankles and status post bilateral hindfoot 
arthrodesis for bilateral pes planus.  If a 
disability in the knee(s) is found to be 
aggravated by the service-connected foot and 
ankle disabilities the examiner should attempt 
to quantify the degree of aggravation.

4.  Following completion of the above, the 
RO/AMC should review the evidence and 
determine whether the Veteran's claim may be 
granted.  The RO/AMC should adjudicate the 
Veteran's claim for service connection for a 
bilateral knee disability on a secondary 
basis.  If not, he and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

